Title: From Thomas Jefferson to Vaudreuil, 10 September 1787
From: Jefferson, Thomas
To: Vaudreuil (Veaudreuil), Louis Philippe de Rigaud, Marquis de



    à Paris ce 10me Sept. 1787.

Je viens de reçevoir, Monsr. le Marquis, la lettre que vous m’avez fait l’honneur de m’ecrire, avec les papiers relatives à la reclamation de l’heritage d’Antoine Monset, mort à Portsmouth dans la Nouvelle Angleterre. Je me charge très volontier de les faire passer à Portsmouth, de les adresser à Monsieur Langdon ancien President de cet etat, qui est de mes amis, et de le prier de faire ce qui pourroit etre le mieux pour en faire le recouvrement. Je serois charmé si je pourrois etre utile aux honnetes gens dont vous daignez proteger l’interet, et d’autant plus que ce me donnera l’occasion de faire ce qui vous sera agreable, et de vous donner des preuves de l’attachement et des sentiments de respect avec lesquels j’ai l’honneur d’etre, Monsieur le Marquis votre tres humble et tres obeissant serviteur,

Th: Jefferson

